DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-9 and 18-20 are stated below.

Regarding independent Claim 1, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “an issuer network node computer configured to: receive a request to issue a credential for a communication device, the request including a communication device public key; determine the credential to issue to the communication device; provision the credential to the communication device; generate a payload derived from hashing the credential and the communication device public key; store the payload in a record of a blockchain; and synchronize the record to other network nodes on the blockchain; and a verification network node computer coupled to the issuer network node computer via a communications network and configured to: receive the credential, the communication device public key, and a communication device signature generated by the communication device to request access to a resource; verify the communication device signature using the communication device public key; in response to verifying the communication device signature, generate a hash value based on the credential and the communication device public key; determine that the hash value is stored in the blockchain; and in response to determining that the hash value is stored in the blockchain, authenticate the communication device for access to the requested resource” in combination with all the elements of the claim. 
The dependent claims 2-9 are allowable due to its dependence on independent claim 1.

Regarding independent Claim 18, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receiving, by a network node associated with a blockchain, a credential, a communication device public key associated with a communication device, and a communication device signature to request access to a resource; verifying, by the network node, the communication device signature using the communication device public key; in response to verifying the communication device signature, generating, by the network node, a hash value based on the credential and the communication device public key; determining, by the network node, that the hash value is stored in a record of the blockchain; verifying, by the network node, a record signature associated with the record of the blockchain; and in response to determining that the hash value is stored in the blockchain and verifying the record signature of the record, authenticating the communication device for access to the requested resource” in combination with all the elements of the claim. 
The dependent claims 19-20 are allowable due to its dependence on independent claim 18.


The closest prior art made of record are:
Tewari et al. WO2016/202952 teaches a system and method for encoding one or more digital tokens.  A peer-to-peer network with a plurality of user terminals operated by respective users and a plurality of servers. A respective cryptographic key pair comprising at least one public key is instantiated for each user and server. Each user registers their respective public key and a respective unique identifier with at least one server, and requests instantiation of one or more digital tokens by that server. One or more digital tokens are instantiated at the server, wherein each token comprises a plurality of codes defining a block chain wherein the block chain comprises a series of transaction blocks stored on the token. The server digitally signs the or each token based on the plurality of codes with its private key.
Murphy et al. US2018/0101684 teaches a system and method for distributed storage of identity data. Receiving entity data for a plurality of entities, the data including an associated public key, associated attributes, and a geographic jurisdiction, and where one entity is a subordinate; generating a data file for each entity including the associated attributes and public key, and where the subordinate 
 Metke et al. US2017/0300678 teaches a system and method for using a biometric template to control access to a user credential for a shared wireless communication device. Receiving, from a mobile device, an authentication request. The authentication request includes a device credential associated with the mobile device.  Receiving, from the mobile device, a request for a biometric template of a user.  Determining, by reference to at least one of a group consisting of the device credential and an authorization database, that the mobile device is authorized to receive the biometric template of the user based on at least one attribute controlling a use of the biometric template. In response to determining that the mobile device is authorized to receive the biometric template of the user, conveying the biometric template of the user to the mobile device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/HENRY TSANG/
Primary Examiner, Art Unit 2495